Citation Nr: 0404564	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease as a residual of beriberi, and, if so, whether the 
reopened claim should be granted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant had recognized active service from December 
1941 to June 1946, and was a prisoner of war (POW) of the 
Japanese government from April 1942 to August 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision  of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

By way of procedural background, the Board notes that in 
February 1999 the RO denied the appellant's original claim, 
in pertinent part, for service connection for ischemic heart 
disease as a residual of beriberi.  The appellant did not 
appeal that decision.  Therefore, this determination is 
final, and may not be reopened without evidence deemed to be 
new and material.  The current appeal comes before the Board 
from the September 2001 decision, wherein the RO denied 
service connection for arteriosclerotic heart disease as a 
residual of beriberi.

The Board points out in this regard that it appears that, in 
September 2001, the RO reopened the appellant's claim for 
heart disease (under the rubric of arteriosclerotic rather 
than ischemic heart disease) as a result of beriberi, and 
denied it on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, 
if the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

The Board also notes that the appellant requested a hearing 
before a Decision Review Officer in March 2003.  Although no 
transcript of the hearing is associated with the claims file, 
there is an Informal Conference Report signed and dated by 
the appellant in June 2003, which indicates that the appeal 
process was explained to the appellant and that he agreed to 
pursue the appeal with the Board, without a formal recorded 
hearing..  The Board therefore concludes that all due process 
requirements were met as to the appellant's hearing request.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision denied 
service connection for ischemic heart disease as a residual 
of beriberi.

2.  The evidence added to the record since the February 1999 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for heart disease, and is so significant as to 
warrant readjudication of the merits of the claim on appeal.

3.  The objective and competent medical evidence of record 
fails to demonstrate that any currently diagnosed 
arteriosclerotic heart disease is related to the appellant's 
period of active military service, or his POW experience.


CONCLUSION OF LAW

1.  Evidence received since the February 1999 rating decision 
which denied service connection for heart disease as a 
residual of beriberi is new and material, and the claim for 
service connection for heart disease as a result of beriberi 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2003).

2.  The appellant's heart disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309(c) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening the Service Connection Claim

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter as to whether 
the claim should be reopened.

B.  New and Material Evidence

The RO, in a decision dated in February 1999, denied the 
appellant's claim of entitlement to service connection for 
ischemic heart disease as a residual of beriberi.  The RO 
found at the time that there was no medical evidence of the 
claimed disorder while in service, nor was there evidence 
that the appellant had suffered from localized edema, a 
requirement for a former POW to be presumptively service 
connected for his heart disease.  The appellant did not 
appeal the RO's decision, and it therefore became final based 
upon the evidence then of record.

The evidence of record at the time of the February 1999 RO 
decision that denied service connection for ischemic heart 
disease as a residual of beriberi included the appellant's 
service medical records.  Clinical records dated in August 
1942 indicate that the appellant was hospitalized following 
his time as a POW and was diagnosed with and treated for 
malaria.  No complaint or diagnosis of a heart disorder or 
leg edema is contained in the service medical records.  When 
examined in May 1946, upon separation from service, the 
appellant's cardiovascular system was normal and he reported 
that he had suffered no diseases, wounds, or injuries.

Post-service, the appellant received a letter in June 1998 
informing him of his POW protocol examination scheduled for 
August 1998, and instructing him to complete VA Form 0048 and 
submit it when he arrived.

VA medical records show that the appellant was then afforded 
a POW protocol examination in August 1998.  An unsigned and 
undated Former POW Medical History (VA Form 10-0048) 
indicates that the appellant had beriberi and malaria while a 
POW, but indicates he had no other diseases or conditions as 
a result of his captivity.  A chest X-ray revealed bilateral 
apical pleural thickening and fibrotic apical infiltrates, 
slightly irregular perihilar and basal markings, and normal 
lung radiability.  The appellant was diagnosed with 
arteriosclerotic heart disease, not in failure.

The February 1999 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
February 1999 rating decision, which was the most recent 
final adjudication that disallowed the appellant's claim.

As noted above, before the Board may reopen a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board, regarding the issue of service connection for basal 
cell carcinoma, is whether the previously denied claim ought 
to be reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  Of significance in the present matter, is language 
in the new statute that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence is 
presented or secured, as described in section 5108 
of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the appellant's request to reopen his 
current claim was filed in September 2000, the regulations in 
effect prior to August 29, 2001 are for application.  
Nevertheless, to whatever extent the new rules have changed 
the approach to developing evidence in claims, they have not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

In September 2000, the RO received additional evidence from 
the appellant and treated it as an application to reopen his 
claim.  The evidence added to the record since the February 
1999 rating decision that denied the appellant's claims of 
entitlement to service connection for ischemic heart disease 
as a residual of beriberi consists of another Former POW 
Medical History, received by the RO in August 2000, but dated 
two years earlier in August 1998 at the time of his POW 
protocol examination and signed by the appellant, and the 
appellant's written statements.

According to the newly received POW Medical History, the 
appellant indicated that during his POW captivity he had 
experienced swelling of his joints, lower extremities, and 
muscles.

In September 2002, the RO received the appellant's notice of 
disagreement, evidently written by another person and signed 
by the appellant.  He contends that he did not complete the 
first VA Form 10-0048 at the time of his POW protocol 
examination in August 1998.  The appellant questioned the 
authenticity of that VA Form 10-0048, noting that it was 
unsigned and undated.

In March 2003, the RO received the appellant's substantive 
appeal (VA Form 9) typed by his daughter-in-law and signed by 
the appellant.  She maintained that the appellant was not the 
person who completed the initial VA Form 10-0048 and that, 
therefore, the RO could not rely on this information in its 
decision.


This additional evidence is new, and does bear directly on 
the question of whether the appellant has a heart disorder 
related to active military service or POW captivity.  In the 
Board's opinion, this evidence provides a more complete 
picture of the appellant's disabilities and their origin, and 
thus does bear directly and substantially upon the specific 
matters under consideration, and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for arteriosclerotic heart 
disease as a residual of beriberi.

However, the adjudication of the appellant's claim does not 
end with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the appellant's claim for service connection for 
arteriosclerotic heart disease as a residual of beriberi on a 
de novo basis.

II.  Service Connection for Arteriosclerotic Heart Disease
as a Residual of Beriberi

A.  Veterans Claims Assistance Act

As noted above, the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In January 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed January 2003 statement of 
the case (SOC), issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2001 VCAA 
letter contained the new duty-to-assist law and regulation 
codified at 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 
3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Even if there is no record of cardiovascular disease in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to a 
former POW, listed in 38 C.F.R. § 3.309(c), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).  

If the appellant is a former POW and was interned or detained 
for not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; and peptic ulcer disease.  
38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).  For purposes of this section, the 
term beriberi heart disease includes ischemic heart disease 
in a former prisoner of war who had experienced localized 
edema during captivity.  38 C.F.R. § 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual appellant's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The appellant was a former POW and, as a combat veteran, the 
appellant is entitled to have any statement or testimony of 
relevant symptoms he presents accepted as satisfactory 
evidence of that incurrence.  See 38 U.S.C.A. § 1154(b) (West 
2002).  (The Board is assuming, for the purpose of our 
analysis, that the appellant, as a former POW, had engaged in 
combat with the enemy.)

The appellant has contended that service connection should be 
granted for his currently diagnosed arteriosclerotic heart 
disease.  He contends that he was a POW, experienced swelling 
of his joints, lower extremities, and muscles during his 
internment, and now suffers from arteriosclerotic heart 
disease, and that he therefore qualifies for presumptive 
service connection under 38 C.F.R. § 3.309(c).

The Board concedes that the record reflects the appellant was 
a POW and in captivity for longer than 30 days.  We also 
agree that the appellant has a current diagnosis of 
arteriosclerotic heart disease, a form of ischemic heart 
disease, as reflected in the reported diagnosis from his POW 
protocol examination.

At issue, then, is the appellant's assertion that he 
experienced swelling in his joints, lower extremities, and 
muscles while a POW.  While an unsigned Former POW Medical 
History, apparently completed in August 1998, at the time of 
his POW protocol examination reflects that the appellant 
suffered from beriberi, but no swelling of his joints, lower 
extremities, or muscles, a subsequent Former POW Medical 
History received by the RO in August 2000 and dated in August 
1998 indicates that the appellant did experience swelling of 
his joints, lower extremities, and muscles while a POW.  In 
his August 2002 NOD and March 2003 VA Form 9, the appellant 
argues that the initial VA Form 10-0048 received by the RO, 
apparently with the POW protocol examination report in August 
1998, was not completed by him because it was unsigned and 
undated.

In his August 2002 Statement in Support of Claim, the 
appellant contends that because of his old age he did not 
understand the initial VA Form 10-0048 and therefore 
neglected to check the necessary diseases from which he 
suffered, which included swelling of the joints, feet, and 
muscles.  The appellant argues that the signed and dated VA 
Form 10-0048 was received by the RO from the appellant in 
August 2000, although he dated it August 1998.  However, the 
Board observes that the second POW Medical History received 
in August 2000 was received by the RO after it issued its 
February 1999 rating decision in which it informed the 
appellant that his service connection for ischemic heart 
disease was denied because he lacked any evidence or claim of 
edema during captivity.  More important, the RO did not 
receive the signed version of the appellant's Former POW 
Medical History form until after the appellant requested and 
received a copy of the first such form.

Although the initial Former POW Medical History form was 
undated and not signed by the appellant, the Board believes, 
as the RO indicates, that this form was received by the RO 
along with the documentation from the appellant's POW 
protocol examination in August 1998 and most accurately 
reflects the information provided to the examiner at the time 
of the appellant's POW protocol examination.  Indeed, the 
instructions the appellant received in June 1998 regarding 
his POW protocol examination included a direction to complete 
this form and submit it when he reported for his examination.  
Moreover, the service medical records documenting the 
appellant's hospitalization immediately following his release 
from POW captivity show treatment for malaria, but no 
evidence or complaints of edema.  This objective medical 
evidence, documented contemporaneously with the appellant's 
repatriation, supports the information in the initial VA Form 
10-0048, in which the appellant indicated that he did not 
experience swelling of the joints, lower extremities, or 
muscles while a POW.

For these reasons, the Board finds that the initial Former 
POW Medical History is more reliable, and, therefore, we must 
deny the appellant service connection for arteriosclerotic 
heart disease.

With regard to whether the evidence establishes a direct 
connection between the appellant's service and his diagnosis 
of arteriosclerotic heart disease, the Board notes that the 
appellant has not submitted evidence supporting the 
contention that his current diagnosis is related to some 
injury or disease incurred in service.  Likewise, his service 
medical records are silent for any cardiovascular complaint 
or diagnosis.  Furthermore, when examined upon separation 
from service, the appellant's cardiovascular system was 
normal, and the first diagnosis of heart disease occurred in 
August 1998, more than fifty years after his separation from 
service.

While the appellant may sincerely believe that his 
arteriosclerotic heart disease is the result of his POW 
captivity, laypersons are not considered competent to offer 
medical opinions, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's assertions regarding his 
arteriosclerotic heart diagnosis are not professionally 
competent.  The documentary record is of probative value.  
This probative evidence fails to show that the appellant 
experienced edema while a POW, and his service medical 
records contain no complaint of this or any other 
cardiovascular disorder.  In addition, no medical evidence 
exists of heart disease until 1998, more than fifty years 
after separation from active service.

The competent evidence of record does not establish that the 
appellant suffered from edema while a POW, nor does the 
competent medical evidence establish a nexus between the 
appellant's currently diagnosed arteriosclerotic heart 
disease and any disease or injury experienced in service.

As the evidence preponderates against the claim for service 
connection for the appellant's heart disease, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for heart disease, claimed as a residual 
of beriberi, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



